DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 drawn to puncture device, classified in A61B19/201.
II. Claim 5, drawn to a method of using a trans septal needle, classified in A61B17/3462.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, namely for puncturing a hole in the nasal wall. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Furthermore the two groups have diverging subject matter that require employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenyon Jenckes on 10/18/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a body (claimed in claim 1) is not described or shown in the drawings (6-8) which the claims are drawn to. 

The disclosure is objected to because of the following informalities: The specification indicates incorrect reference numbers for the transition portion in paragraph 0033 of the pgpub.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a dilation portion adapted to accept a needle”. This limitation is indefinite because it is unclear how the dilation portion (interpreted as the bump at the end of needle 600) is able to accept a needle when its located on a needle itself. For examination purposes, this is being interpreted to mean that the dilation portion is able to have a needle slide over/through it. 

Claim 2 recites the limitation “wherein the transition portion comprising a material relatively compressible with regard to the sheath portion and the dilating portion”. This limitation is indefinite because it is unclear what the scope of relatively compressible with regard encompasses. Does the material need to be more compressible than the materials of the sheath portion and the dilating portion, can all three materials be compressible or does the material just need to be compressible in general? For examination purposes, this is being interpreted as the material needs to be compressible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi (20150105627).

As to claim 1 as best understood, Kobayashi discloses: A transseptal puncture device (device of figure 1-3 is structured to perform a trans septal puncture procedure) comprising: a body (9a); a dilating portion (see figure below) adapted to accept a needle (structured to accept a needle therethrough); and a sheath portion (2) slideably mounted over the body (sheath 2 is capable of sliding over 9a since both pieces can move relative to eachother), the sheath portion including a transition portion (16/18/4) seen as part of the sheath when locked into place) on a first end of the sheath portion (see figure 2), wherein the dilating portion includes a recessed receiving portion (see figure below) to receive the transition portion when slid into a locked position (see figure 2).

    PNG
    media_image1.png
    783
    836
    media_image1.png
    Greyscale

As to claim 2 as best understood, Kobayashi discloses the invention of claim 1, Kobayashi further discloses: wherein the transition portion comprising a material relatively compressible (18 is made of silicone, see paragraph 0051 which is applicant’s compressible material) with regard to the sheath portion and the dilating portion. Examiner notes the claim does not require the entire transition portion to be made of the compressible material. 

As to claim 3 as best understood, Kobayashi discloses the invention of claim 2, Kobayashi further discloses: wherein the material of the transition portion comprises silicone (see paragraph 0051, part of the transition portion is made of silicone). 

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Kobayashi (20150105627).

As to claim 1 as best understood, Kobayashi discloses: A transseptal puncture device (device of figure 1-3 is structured to perform a trans septal puncture procedure) comprising: a body (9a); a dilating portion (see figure below) adapted to accept a needle (structured to accept a needle therethrough); and a sheath portion (2) slideably mounted over the body (sheath 2 is capable of sliding over 9a since both pieces can move relative to eachother), the sheath portion including a transition portion (4/3a-c, see figure 8, seen as part of the sheath when locked into place) on a first end of the sheath portion (see figure 2-3), wherein the dilating portion includes a recessed receiving portion (see figure below) to receive the transition portion when slid into a locked position (see figure 2).

    PNG
    media_image1.png
    783
    836
    media_image1.png
    Greyscale


As to claim 4 as best understood, Kobayashi discloses the invention of claim 1, Kobayashi further discloses: wherein an end of the dilating portion has a first diameter (see figure below), and wherein the sheath portion has a second diameter (see figure below), the second diameter being greater than the first diameter (see figure below, second diameter is greater than first), and wherein the transition portion has a wedge shape (see 3a, seen as wedge shaped) including a surface (outer surface) providing a smooth transition between the first diameter and the second diameter (see figure 7 and attached figure below). The claim does not require the wedge shape to cause the smooth transition. Furthermore, the area indicated below is seen as a smooth transition since it is void of surface imperfections (see figure 7 and how the needle smoothly curves into 2). 

    PNG
    media_image2.png
    834
    872
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Orban (8,177,799): teaches transition member.
Kobayahi (20150080664): teaches transition member locking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771